Title: To James Madison from Thomas Jefferson, 16 January 1799
From: Jefferson, Thomas
To: Madison, James


Philadelphia. Jan. 16. 99.
The forgery lately attempted to be plaid off by mr. H. on the house of representatives, of a pretended memorial presented by Logan to the French government, has been so palpably exposed as to have thrown ridicule on the whole of the clamours they endeavored to raise as to that transaction. Still however their majority will pass the bill. The real views in the importance they have given to Logan’s enterprise are mistaken by nobody. Mr. Gerry’s communications relative to his transactions after the departure of his collegues, tho’ he has now been returned 5. months, & they have been promised to the house 6. or 7. weeks, are still kept back. In the mean time the paper of this morning promises them from the Paris papers. It is said they leave not a possibility to doubt the sincerity & the anxiety of the French government to avoid the spectacle of a war with us. Notwithstanding this is well understood, the army, & a great addition to our navy are steadily intended. A loan of 5. millions is opened at 8. per cent interest! In a rough way we may state future expences thus annually, navy 5½ millions (exclusive of it’s outfit) army (14,000 men) 6½ millions, interest of national debt (I believe) about 4. millions, interest of the new loan 400,000. Which with the expences of government will make an aggregate of about 18,000,000. All our taxes this year have brought in about 10½ millions, to which the direct tax will add 2. millions, leaving a deficit of between 5 & 6. millions. Still no addition to the taxes will be ventured on at this session. It is pretty evident from the proceedings to get at the measure & number of windows in our houses that a tax on air & light is meditated, but I suppose not till the next session. The bankrupt bill was yesterday rejected by a majority of three. The determinations of the British commissioners under the treaty (who are 3. against 2. of ours) are so extravagant, that about 3. days ago ours protested & seceded. It was said yesterday they had come together again. The demands which will be allowed on the principles of the British majority will amount to from 15. to 20. millions of Dollars. It is not believed that our government will submit to it, & consequently that this must again become a subject of negociation. It is very evident the British are using that part of the treaty merely as a political engine. Notwithstanding the pretensions of the papers of the danger & destruction of Buonaparte, nothing of that is believed. It seems probable that he will establish himself in Egypt, and that that is, at present at least, his ultimate object. Ireland also is considered as more organised in her insurrection and stronger than she has been hitherto. As yet no tobacco has come to this market. At New York the new tobo. is at 13. D. Georgia has sent on a greater quantity than had been imagined, and so improved in quality as to take place of that of Maryland & the Carolines. It is at 11. D. while they are about 10. Immense sums of money now go to Virginia. Every stage is loaded. This is partly to pay for last year’s purchases, & partly for the new. In a society of members between whom & yourself is great mutual esteem & respect, a most anxious desire is expressed that you would publish your debates of the Convention. That these measures of the army, navy & direct tax will bring about a revulsion of public sentiment is thought certain, & that the constitution will then recieve a different explanation. Could those debates be ready to appear critically, their effect would be decisive. I beg of you to turn this subject in your mind. The arguments against it will be personal; those in favor of it moral; and something is required from you as a set-off against the sin of your retirement. Your favor of Dec. 29. came to hand Jan. 5. seal sound. I pray you always to examine the seals of mine to you, & the strength of the impression. The suspicions against the government on this subject are strong. I wrote you Jan. 5. Accept for yourself & mrs. Madison my affectionate salutations & Adieu.
